Exhibit 10.6
DENDREON CORPORATION
AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN
2009 OFFERING
Adopted By the Board of Directors
December 3, 2008
Section 1 Introduction
At a meeting on December 2, 2008, the Compensation Committee of the Board of
Directors of Dendreon Corporation approved this Offering to Eligible Employees
of Rights to purchase Company Shares pursuant to the Dendreon Corporation
Amended and Restated 2000 Employee Stock Purchase Plan and recommended adoption
of the Offering by the Board of Directors of Dendreon Corporation. The Board of
Directors of Dendreon Corporation adopted this Offering at a meeting on
December 3, 2008.
The terms of the Offering are set forth below. Each capitalized word used in
this Offering is intended to have the same meaning as the term is defined in the
Plan.
All Offerings are subject to the provisions of the Plan, including any Plan
amendments and the Committee’s interpretations of the Plan provisions. If any
term(s) of the Offering conflict with the provisions of the Plan or the
Committee’s interpretations, the Plan provisions control.
Section 2 Eligible Employees
All Employees of the Company and its Affiliates who satisfy the following
requirements are “Eligible Employees”:
     (a) An Employee must be employed (within the meaning of Code
Section 3401(c)) by the Company or an Affiliate on the Offering Date;
     (b) The Employee’s customary employment is more than twenty (20) hours per
week;
     (c) The Employee’s customary employment is more than five (5) months per
calendar year; and
     (d) The Employee does not own stock (including Rights and unexercised stock
options) possessing five percent (5%) or more of the total combined voting power
or value of all classes of stock of the Company, as described in subparagraph
6(c) of the Plan.
Section 3 Offering and Offering Date
     (a) Offering Date
     (i) Effective for each Offering beginning on or after January 1, 2009,
unless sooner terminated in accordance with Section 3(b), such Offerings will
end on the day prior to the second anniversary after the Offering Date of the
Offering, and a new

1



--------------------------------------------------------------------------------



 



Offering will begin the next day, unless the Board discontinues future Offerings
or amends an Offering pursuant to Section 8.
     (ii) The Offering Date of Rights granted under Section 5 to an Eligible
Employee who was not an Eligible Employee on the Offering Date or to an Eligible
Employee who was an Eligible Employee on the Offering Date but failed to enroll
in the Plan on or before the Offering Date, is determined pursuant to Section 5.
     (b) Early Termination of Offering
          Notwithstanding Section 3(a), if the Fair Market Value of the Shares
on the day after any Purchase Date during an Offering is less than the Fair
Market Value on the Offering Date, then the Offering will terminate, and the day
after the Purchase Date will be the Offering Date of a new Offering. The new
Offering will end on the day prior to the second anniversary after the Offering
Date. Notwithstanding the foregoing, if the Fair Market Value of the Shares on
the day after any Purchase Date during an Offering is less than the Fair Market
Value on the Offering Date for Special Enrollment Rights provided under
Section 5 but not less than the Fair Market Value of the Shares on the Offering
Date provided in Section 3(a)(i), then the Offering will not terminate.
Section 4 Participation
     (a) Enrollment
     An Eligible Employee may elect to begin participating in an Offering by
submitting an authorization of payroll deductions. The election must specify
deductions of a whole percentage, between one percent (1%) and fifteen percent
(15%), of the Eligible Employee’s Earnings. Except as provided in Section 5, an
Eligible Employee must submit his or her initial payroll withholding election no
later than the Offering Date of the Offering. Payroll deductions will begin on
the Offering Date or as soon as administratively practicable after the Offering
Date.
     (b) Increasing, Reducing, Discontinuing and Resuming Payroll Deductions
     (i) Increasing Deduction Percentage
     After enrollment, an Eligible Employee may increase the percentage of his
or her future Earnings that will be deducted to purchase Shares under an
Offering. An election to increase the deduction percentage must specify a
greater whole percentage, up to fifteen percent (15%), than the deduction
percentage in effect before the election. An election to change the deduction
percentage will be effective on the later of:
     (A) the next Offering Date or the day after the next Purchase Date,
whichever is earlier, or
     (B) as soon as administratively practicable after the election is
submitted.
     (ii) Reducing Deduction Percentage

 



--------------------------------------------------------------------------------



 



     An Eligible Employee may elect to reduce the whole percentage (not below
1%) of his or her future Earnings that will be deducted to purchase Shares under
an Offering. Only one election to reduce the deduction percentage will be
effective each purchase period. An election to reduce the deduction percentage
will be effective beginning as soon as administratively feasible after the
election is submitted.
     (iii) Discontinuing Payroll Deductions
     (A) Election To Discontinue
     An Eligible Employee may elect to discontinue all future payroll deductions
and elect either to withdraw his or her accumulated payroll deductions (reduced
to the extent such deductions have been used to acquire Shares on prior Purchase
Dates) or to purchase Shares on the next Purchase Date with the accumulated
payroll deductions. Payroll deductions will cease as soon as administratively
practicable after the election is submitted. If the Employee elects to withdraw
his or her accumulated deductions, the accumulated payroll deductions (without
any increase or decrease for interest, gains or losses) will be distributed to
the Employee as soon as administratively practicable after the withdrawal
election is submitted.
     (B) Resuming Payroll Deductions
     An Eligible Employee who discontinued payroll deductions during an Offering
may resume payroll deductions by submitting an authorization of payroll
deductions. The election must authorize deductions of a whole percentage,
between one percent (1%) and fifteen percent (15%), of the Eligible Employee’s
future Earnings. Payroll deductions will resume on the later of:
     (1) the day after the next Purchase Date after the election is submitted,
or
     (2) as soon as administratively practicable after the election is
submitted.
     (c) Election Procedures
     All elections must be in writing in the form required by the Committee and
must be submitted to the Committee at the time and in the manner required by the
Committee. Employee payments will be made only by payroll deduction in
accordance with the Eligible Employee’s election; the Plan will not accept
additional payments.
     (d) Automatic Renewal
     Elections are deemed to continue in effect throughout an Offering and
during subsequent Offerings until changed by the Eligible Employee in accordance
with Section 4(b).
     (e) Earnings

 



--------------------------------------------------------------------------------



 



     “Earnings” means the total cash compensation paid to an Employee, including
all salary, wages (including compensation elected to be deferred by the Employee
under any plan maintained by the Company), overtime pay, commissions, bonuses,
and other remuneration paid directly to the Employee, but excluding, the value
or cost of employee benefits provided by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options or stock grants, and
contributions made by the Company under any employee benefit plan.
Section 5 Special Enrollment for New Hires and Late Enrollments
     An Eligible Employee who either (i) was not an Eligible Employee on an
Offering Date or (ii) was an Eligible Employee on the Offering Date but who did
not enroll in the Plan on or before the Offering Date, may elect to participate
in the Offering that began on the Offering Date by submitting an authorization
of payroll deductions in accordance with Section 4(a). Rights granted to
Eligible Employees under this Section 5 (“Special Enrollment Rights”) have the
same rights, privileges and terms as other Rights granted during the Offering,
except that Special Enrollment Rights have a special Offering Date for purposes
of determining the purchase price and commencement of payroll deductions. The
Offering Date for new hire Rights granted under this Section 5 is the day after
the next Purchase Date after the election is submitted.
Section 6 Purchase Dates and Purchase Price
     (a) Purchase Dates
     On each Purchase Date, each Participant’s accumulated payroll deductions
(without any increase or decrease for interest, gains or losses) will be used to
purchase whole Shares, up to the maximum number of Shares permitted by the Plan
and Section 7 below. Effective for Offerings beginning on or after January 1,
2009, the Purchase Dates are each June 30 and December 31.
     (b) Purchase Price
     The purchase price of Shares is the lesser of (i) eighty-five percent (85%)
of the Fair Market Value of the Shares on the Offering Date, or (ii) eighty-five
percent (85%) of the Fair Market Value of the Shares on the Purchase Date.
Section 7 Purchase Limitations
     In no event will the following limitations be exceeded by any purchase
under the Plan:
     (a) Purchase Date Share Limit
     On any Purchase Date during an Offering, an Employee may purchase in the
aggregate no more than seven thousand (7,000) Shares.

 



--------------------------------------------------------------------------------



 



     (b) $25,000 Calendar Year Limit
     (i) $25,000 Limit
     The value of Shares that an Eligible Employee may purchase during any
calendar year generally cannot exceed twenty-five thousand dollars ($25,000).
For purposes of the $25,000 limit in this Section 7(b), the value of Shares is
the Fair Market Value determined on the Offering Date. The $25,000 limit may be
increased during the second calendar year of an Offering by the excess of
$25,000 over the value of Shares an Eligible Employee purchased in the Offering
during the preceding calendar year. Any Shares purchased during the second
calendar year of an Offering will be applied first to the unused portion of the
$25,000 limit for the first calendar year of the Offering.
     (ii) Example
     Employee Smith first becomes a participant in the Plan on July 1, 2007 and
receives a Special Enrollment Right for an Offering that begins on July 1, 2007
and ends on December 31, 2008. On July 1, 2007, the Fair Market Value of Shares
is $10 per share. The maximum number of Shares that Employee Smith may purchase
during 2007 is 2,500 Shares ($25,000 / $10 per share).
     On December 31, 2007, the first purchase date during Employee Smith’s
purchased 1,500 Shares. The unused portion of Employee Smith’s $25,000 limit for
2007, or 1,000 Shares, is added to her $25,000 limit for 2008. On June 30, 2008,
the next Purchase Date during the Offering, Employee Smith purchases 1,000
Shares. Employee Smith’s remaining $25,000 limit is 3,000 Shares (5,000 – 1,500
– 1,000 = 2,500). On December 31, 2008, Employee Smith purchases 1,500 Shares
and 1,000 Shares remain unused from her 2008 limit for this Offering.
     January 1, 2009 is a new Offering Date, and a new Offering begins on
January 1, 2009. The Fair Market Value of Shares on the new Offering Date is $25
per Share. The maximum number of Shares that Employee Smith may purchase during
2009 is 1,000 Shares (1,000 Shares x $25 = $25,000), because the 1,000 unused
Shares from the first Offering do not carry forward to the second Offering.
     (c) Aggregate Limit
     The maximum aggregate number of Shares available to be purchased by all
Eligible Employees during an Offering is the number of Shares remaining
available under Section 4 of the Plan on the Offering Date. If the aggregate
purchase of Shares under an Offering would exceed the maximum available under
the Plan, the Board will make a pro rata allocation of the available Shares.
Section 8 Amendments
     (a) Prospective Amendments
     The Board may amend the terms of any Offering or discontinue future
Offerings to the extent the Board deems necessary or advisable, as long as the
amendment or discontinuance is

 



--------------------------------------------------------------------------------



 



adopted before the Offering Date of the Offering to which it applies. An
Offering cannot be amended after the Offering Date of the Offering.
     (b) Exception
     If the terms of an Offering (or the Rights granted pursuant to an Offering)
would not meet the requirements of Code Section 423, the Board may modify the
terms of an Offering to the extent necessary to bring the Offering into
compliance with Code Section 423.

 